Citation Nr: 0718878	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-29 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable (initial) rating for residuals 
of an excision of a post-traumatic mass of the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel
INTRODUCTION

The veteran served on active duty from June 2003 to May 2004. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 RO rating decision.  The veteran 
testified before the Board in September 2006.  


FINDINGS OF FACT

The veteran's left hand disability produces no limitation of 
motion or function of the left hand.  The residual surgical 
scar is non-tender and one centimeter in length.  


CONCLUSION OF LAW

The criteria for a compensable (initial) rating for residuals 
of an excision of a post-traumatic mass of the left hand have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.1- 4.14, 4.71a, Diagnostic Code (DC) 
5015, 4.104, DCs 7800-05, 7819 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent the veteran a letter in August 2004, before the 
initial RO decision that awarded service connection and a 
noncompensable rating.  This letter informed the veteran of 
the evidence needed to substantiate the claim for service 
connection and of her and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in her possession to the VA.  

Since the RO's August 2004 letter preceded its initial award 
of service connection, it could not provide notice of the 
evidence needed to substantiate the claim for an increased 
(initial) rating.  However, VA is not required to provide 
separate notice under 38 U.S.C.A. § 5103(a) with regard to 
"downstream" issues, where the notice was provided in 
connection with the original claim.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003) (cited at 69 Fed. Reg. 25,180 (2004)); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Nevertheless, VA subsequently provided notice as to the 
higher rating issues in an August 2005 statement of the case 
and in a March 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd in part, Hartman v. 
Nicholson, __ F.3d __, 2007 WL 1016989 (C.A. Fed. Apr. 5, 
2007) (No. 2006-7303).  

The Board further notes that the veteran was notified of the 
information necessary to substantiate her claim by means of 
the discussions in the original rating decision and the 
statement of the case.  Specifically, in those documents, the 
appellant has been told that she needed to submit evidence 
supporting her assertions that her service-connected left 
hand disability should be assigned a compensable evaluation.    

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, VA informed the veteran of 
all evidentiary requirements and assistance that VA would 
provide in connection with this claim.  The VA informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure that 
the VA received the records.  The veteran was told that she 
should inform the VA of any additional records or evidence 
necessary for her claim.  In addition, the veteran's 
accredited representative has been informed of the 
information needed to support the veteran's claim.  

The above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  Thus, VA has made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication or even the final RO adjudication (the statement 
of the case) is harmless.  The Board finds that even if there 
is any defect with regard to the timing or content of any of 
the notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with RO 
adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudication (the statement of the case).

Moreover, any error in VA's notice to the veteran (which is 
initially presumed to be prejudicial) is in fact harmless.  
See Sanders v. Nicholson, __ F.3d. __, 2007 WL 1427720 (C.A. 
Fed. May 16, 2007) (No. 06-7001) (burden is on VA to show 
that error in notice was not prejudicial).  Any defective 
notice has not prejudiced the appellant in the essential 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, 2007 WL 1016989 
(C.A. Fed. Apr. 5, 2007) (No. 2006-7303); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The Board notes that 
earlier searches for additional service medical records have 
been unsuccessful, such as in August 1996.  VA has fulfilled 
its duty to assist the appellant.  The Board now turns to the 
merits of the claims.

During the veteran's September 2006 Board hearing, the 
veteran stated that her non-VA primary doctor had looked at 
her hand and wrist.  She stated that she would contact her 
doctor and obtain a statement from him regarding her left 
hand disability doctor.  The veteran and her representative 
were told during the hearing that the record would be held 
open for 60 days so that the veteran could send the private 
medical records to the VA for inclusion in her claims folder.  
The record was held open until November 19, 2006.  
Unfortunately, VA has still not received any records from the 
veteran nor has any additional information been forwarded to 
the VA by either the veteran or her representative indicating 
that the records would be forthcoming.

The Board recognizes that it has a duty to assist the veteran 
in obtaining additional information that may benefit or 
support her claim.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  However, at the September 2006 hearing, the veteran 
was specifically requested to provide an address for the non-
VA doctor or to provide the statement that the veteran 
suggested might be forthcoming.  To date, she has not 
provided either an address or a statement.  The duty to 
assist is not a one-way street, and it is the conclusion of 
the Board that the veteran has not fulfilled her duty to 
cooperate in this matter.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  If a veteran [appellant] wishes help, he/she 
cannot passively wait for it in those circumstances where 
his/her own actions are essential in obtaining the putative 
evidence.  Ibid; Hayes v. Brown, 5 Vet. App. 60, 68 (1993); 
see also Gobber v. Derwinski, 2 Vet. App. 470 (1992); Olson 
v. Principi, 3 Vet. App. 480 (1992).  

In addition VA has examined the veteran in connection with 
this claim. 

Under these circumstances, the Board finds that VA has 
complied with its duties to obtain any relevant medical 
information of which it has been notified.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 C.F.R. § 4.10 
(2006).  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2006).  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making a 
disability determination.  38C.F.R. § 4.1 (2006).  But where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  But here, the veteran 
timely appealed the rating initially assigned for the 
service-connected disability within one year of the notice of 
the establishment of service connection for it.  Thus, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The diagnostic codes used to evaluate the veteran's 
disability may be found at 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5015 and 38 C.F.R. § 4.104, DC 7819.  DC 5015 indicates 
that benign new growths of bones - benign bone growths should 
be rated based on limitation of motion as degenerative 
arthritis.  The diagnostic code for degenerative arthritis 
provides (1) that compensation may be awarded when limitation 
of motion meets the schedular criteria for the joint(s) 
affected and is objectively confirmed, such as by swelling, 
muscle spasm, or satisfactory evidence of painful motion; (2) 
that when objectively confirmed limitation of motion is not 
sufficient to warrant a compensable schedular evaluation, 10 
percent is assigned for each major joint or minor joint group 
affected; (3) and that when there is no limitation of motion, 
10 or 20 percent will be assigned depending on the degree of 
incapacity, if there is X-ray evidence of 2 or more major 
joints or minor joint groups.  38 C.F.R. § 4.71a, DC 5003; 
see also Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

Also, benign skin neoplasms will be rated as disfigurement of 
the head, face, or neck (under DC 7800); scars (under DCs 
7801, 7802, 7803, 7804, or 7805); or impairment of function.  
38 C.F.R. § 4.104, DC 7819.

Under DC 7800, disfigurement of the head, face, or neck with 
one characteristic of disfigurement warrants a 10 percent 
evaluation.  Because the disability on appeal does not affect 
the head, face, or neck, this disability code is not for 
application.  38 C.F.R. § 4.104, DC 7800.

Under DC 7801, scars, other than head, face, or neck, that 
are deep or cause limited motion in an area or areas 
exceeding six square inches (39 square centimeters) warrants 
a 10 percent evaluation; in an area or areas exceeding 12 
square inches (77 square centimeters) warrants a 20 percent 
evaluation; in an area or areas exceeding 72 square inches 
(465 square centimeters) warrants a 30 percent evaluation; 
and, in an area or areas exceeding 144 square inches (929 
square centimeters) warrants a 40 percent evaluation.  38 
C.F.R. § 4.104, DC 7801.  

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Id. at Note (1).  A 
deep scar is one associated with underlying soft tissue 
damage.  Id. at Note (2).

Under DC 7802, scars, other than head, face, or neck, that 
are superficial and that do not cause limited motion in an 
area or areas of 144 square inches (929 square centimeters) 
or greater warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.104, DC 7802 (2006).  Scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with § 4.25 of this part.  Id. at 
Note (1).  A superficial scar is one not associated with 
underlying soft tissue damage. Id. at Note (2).

Under DC 7803, superficial and unstable scars warrant a 10 
percent evaluation.  38 C.F.R. § 4.104, DC 7803.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id. at Note (1).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (2).

Under DC 7804, superficial scars that are painful on 
examination warrant a 10 percent evaluation.  Note (1) 
defines a superficial scar as one not associated with 
underlying soft tissue damage.  Scars are otherwise rated 
based on limitation of function of affected part pursuant to 
Diagnostic Code 7805.  38 C.F.R. § 4.104, DCs 7804 and 7805.

The Board must consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2006).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that 38 
C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include: weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (2006).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's hand injury.  
See DeLuca, 202 Vet. App. 202, 206-07.

In determining whether an increased evaluation is warranted, 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

On VA examination in September 2004, the examiner noted that 
the veteran was right-handed and that she underwent surgery 
on her left hand for the removal of a mass in the palm of the 
hand during active service.  The veteran told the examiner 
that the hand would slightly swell and become uncomfortable 
during her work as a seamstress.  After examination, the 
examiner wrote as follows:

. . . The examination of the left hand 
reveals a healed linear scar measuring 
about 1 cm in length.  It is located on 
the palmar surface of the hand slightly 
proximal to the heads of the metacarpals 
and centered between the long and index 
finger.  The scar is not tender.  There 
is no underlying loss of tissue.  There 
is no adherence to the tissue.  The range 
of motion of the wrist and flexion, 
extension, ulnar radial deviation, and 
circumduction are all entirely normal.  
The range of the digits in the hand is 
normal.  She is able to appose the thumb 
to the tips of each of the fingers.  She 
is able to bring the fingertips down to 
the palmar crease, and her grasp is 
strong.  

DIAGNOSIS:  Postoperative status excision 
of a posttraumatic mass or scar from the 
nondominant left hand as described above.  
There is no loss of joint function or 
gripping function of the hand.  No 
peripheral nerve damage is noted.

COMMENT:  It is this examiners opinion 
that on the basis of my examination, I 
cannot demonstrate any reason this 
individual would have any significant 
disability.  

Based on the above examination results, and after reviewing 
her service medical records, service connection was awarded 
and a noncompensable evaluation was assigned.  

In this instance, the medical evidence does not show that the 
veteran's scar on the left palm is tender or painful.  The 
scar also has not been classified as unstable.  Instead, it 
has been reported that the excision scar is well-healed and 
is only measured as one centimeter in length.  Most 
importantly, the hand has not been shown to be limited in its 
range of motion, with only normal ranges of motion described 
on the VA examination.  The veteran is able to move all of 
her fingers and her thumb; all have a full range of movement.  
Also, nerve damage has not been diagnosed and any loss of 
function of the hand has not been documented.  The Board is 
mindful of the veteran's statements about the level of her 
left hand disability, including her statement that the 
symptoms worse with the weather and that she has problems 
with her grip in that hand.  But the September 2004 VA 
examination found no loss of joint function or of grip 
function.  Therefore, the Board concludes that the veteran's 
overall level of functional impairment taken into 
consideration with the medical evidence in this case 
preponderates against finding that the veteran's disability 
has been under-evaluated.  The evidence is not so balanced 
that there is any doubt on this point that could be resolved 
in the appellant's favor.  38 U.S.C.A. § 5107(b).

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran's disability does not meet the criteria for 
a compensable evaluation from the date of claim.  Therefore, 
the assignment of staged evaluations in this case is not 
necessary.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  But the Board is not 
precluded from raising this question and is in fact obligated 
to liberally read all documents and oral testimony of record 
and identify all potential theories of entitlement to a 
benefit under the law and regulations.  See Floyd v. Brown, 9 
Vet. App. 88 (1996).  Also, the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  See Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for her left hand 
disability and there is no indication from the record that 
the veteran's left hand disability has, in and of itself, 
caused a marked interference with employment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).

In sum, the weight of the evidence demonstrates that the 
veteran's service-connected left hand disability is not 
compensably disabling.  As the preponderance of the evidence 
is against the claim, the "benefit-of-the-doubt" rule does 
not apply, and the Board will deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A claim for a compensable (initial) rating for residuals of 
an excision of a post-traumatic mass of the left hand is 
denied.  


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


